r\di° j                                                   10-1^;1S

      1                                                                              ajs..      4^£     ° T>
                                                                                    *
                  V          jvyJk                ±6            Casc jgJBj' ia-»s-on£n-c*>
                Cv*rr«n\\
  I^c^maa                 UmI-V                      tffflc.

                                                  >•*          ue<\^rds
  J&*C*                                                                                        r?        *te
  c.our-*c             vuuNe,              6T           (KmAs                   ^JiiAW33 <k

                                 (V                   c feS«               L
                                  Ts
 fe ijk              u         Vymuw                 i^vw                  i,                       &c


je«i.          ^ijf^^-« ^                _5l_o£                Jk          uaoc\\ A              A^V:            \*

J£y^>               ^ioaVS            Wu^Cv                yW » JsA *i \hk€
-VV>ftV-         -VW-             C<XmA         13         £o/3aig:             -U           S&r*d___te£L_
                                                                                                    u          V^Af-
                                                                                                         i^_
  Jifcr&XZ^L          ^           -V W            \0<vr>            £>W<
                                                                                L^   v>-




           iREC'D 5 COURT OF APPALS                     bfti          Bless
               4gth rr.uriof Anneals District              3osUv                 C*aw               llis^mi
                                                                                       U/iv
                                                                                        li»v